Exhibit 10.18

 

[pathmarklogo.gif]


 

200 Milik Street, Carteret, New Jersey 07008

(732) 499-3930 • Telecopier (732) 499-6891

 

November 28, 2006

 

Mr. Kenneth Martindale

Two 14th Street, Apt. 1111

Hoboken, NJ 07030

 

Dear Ken:

 

This letter amends the Employment Agreement dated December 14, 2005 between you
and Pathmark Stores, Inc. (the “Agreement”). The Agreement shall remain in full
force and effect, except that the following item in the Agreement has been
amended as follows:

 

1.            Effective as of November 28, 2006, Section3.(e)(iii) shall be
deleted in its entirety and the following inserted in lieu thereof:

 

“(iii) The Company shall pay or promptly reimburse the reasonable cost of
temporary housing for you and your family within commuting distance of the
Company’s executive offices in New Jersey.”

 

Please acknowledge your agreement by executing and returning this original
signed amendment.

 

 

Very truly yours,

 

 

 

PATHMARK STORES, INC.

 

 

 

 

 

 

 

By:

/s/ John T. Standley

 

 

John T. Standley

 

 

Chief Executive Officer

 

Agreed to and accepted

this 28th day of November, 2006.

 

 

/s/Kenneth Martindale

Kenneth Martindale

 